Citation Nr: 9935412	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-14 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability for a service-
connected dysthymic disorder and post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel
INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946 and from March to September 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above-noted claim.

The veteran was scheduled for a personal hearing before a 
Member of the Board in October 1999; however, he failed to 
appear.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to a disability rating 
in excess of 30 percent for a service-connected dysthymic 
disorder and PTSD is plausible, and sufficient evidence 
necessary for an equitable disposition of the veteran's claim 
has been obtained.

2.  The veteran's service-connected dysthymic disorder and 
PTSD are manifested by subjective complaints of depression, 
problems sleeping, nightmares and intrusive thoughts; and 
objective findings of fluent speech without flight of ideas 
or looseness of associations; depressed mood and affect; good 
remote, recent and immediate recall; good judgment to avoid 
common danger; good abstracting ability; good insight; and a 
Global Assessment of Functioning (GAF) scale score of 65.

3.  The veteran's service-connected dysthymic disorder and 
PTSD do not present an exceptional or unusual disability 
picture rendering impracticable the application of the 
regular schedular standards that would have warranted 
referral of the case to the Director of the Compensation and 
Pension Service.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for 
entitlement to a disability rating in excess of 30 percent 
for a service-connected dysthymic disorder and PTSD and VA 
has satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  The criteria for a disability rating higher than 30 
percent for a service-connected dysthymic disorder and PTSD 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999).

3.  Referral for consideration of an extra-schedular rating 
for a service-connected dysthymic disorder and PTSD is not 
warranted by the evidence in this case.  38 C.F.R. 
§ 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran is service connected for a dysthymic disorder and 
PTSD, evaluated as noncompensable from April 1946 to October 
1984, as 10 percent disabling from October 1984 to November 
1996, and as 30 percent disabling from November 1996 forward.  

More recently, the veteran sought reevaluation of his 
service-connected disability in May 1998.  He requested the 
assignment of a 100 percent disability evaluation because he 
was not able to sleep or rest for a week at a time.  He was 
nervous and worried and had bad dreams.

The veteran was afforded a VA examination in June 1998.  The 
examiner reviewed the claims file.  The veteran stated, 
"I've been so depressed I feel like life is not worth 
living, life is no joy."  He stated that he felt depressed 
all the time and woke up one or two hours after going to 
sleep.  He dreamed of the war two or three times a month.  He 
thought about all of his friends that died.  He ruminated 
about his war-time experiences daily.  He no longer hunted 
because he did not want to kill anything.  Sudden loud noises 
startled him if he was not expecting them.  The veteran 
admitted to a remote history of suicidal thoughts, but denied 
a history of suicide attempts and recent thoughts of suicide.  
He denied a history of hallucinations or homicidal thoughts.  
His appetite decreased when he was depressed.  He was 
employed as a geologist for 30 years and retired in 1986.  He 
was married for 46 years, had two children, and lived with 
his wife.  He disliked Japanese people.  

On mental status examination, the veteran was appropriately 
dressed and adequately groomed.  He exhibited no unusual 
motor activity.  His speech was fluent without flight of 
ideas or looseness of associations.  His mood and affect were 
depressed.  The veteran denied hallucinations and homicidal 
or suicidal thoughts.  He expressed no identifiable 
delusions.  He was precisely oriented to person, place, 
situation and time.  Remote, recent and immediate recall were 
described as good.  The veteran was estimated to be of 
average intelligence.  Judgment to avoid common danger was 
good.  Abstracting ability was adequate.  Insight was good.  
The examiner diagnosed PTSD and a dysthymic disorder and 
assigned a GAF scale score of 65. 

In a June 1998 written statement, the veteran reported that 
he considered suicide at times, especially when he lived in 
Florida.  He felt that life was not worth the torment, had 
sleepless nights and went to work feeling badly every day.  
Currently, he did not get along with his brother or neighbor.  
He had bad thoughts about combat daily.  He stated that he 
was not able to have normal conversations with people and 
preferred to be alone.  In September 1998, the veteran stated 
that he often had homicidal and suicidal thoughts and road 
rage.  He carried a gun all the time.

The veteran and a friend testified at a personal hearing at 
the RO in March 1999.  The veteran reiterated many of his 
complaints.  He stated the he woke up each day at 5:00 a.m., 
went out for coffee and took a walk with a friend.  He then 
went home and did puzzles and read.  He sometimes went 
fishing or played on the computer.  He also went to the VFW 
to talk with friends.  He sometimes had trouble falling 
asleep at night and took medication to help him sleep.  He 
often had intrusive thoughts of combat and had dreams once a 
month.  He got depressed every two or three weeks, and it 
lasted from one to three days.  He took walks alone when he 
was depressed.  The veteran testified that he got along well 
with his wife, children and people he liked, but did not like 
crowds.  He attended church and reunions.  He used to think 
about suicide when he lived in Florida.  He currently had 
suicidal thoughts, but no intent.  He stated that he had 
homicidal thoughts.  The veteran further stated that he had 
trouble remembering things on a short-term basis.   He did 
not like confrontations, but had them when necessary.  He 
became upset easily.   
 
Also associated with the claims folder are VA outpatient 
treatment records of the veteran, dated from 1998 to 1999.  
In July 1998, he was alert, oriented and cooperative.  
Thought processes were intact without flight of ideas or 
looseness of associations.  Recent and remote memory were 
grossly intact.  The veteran denied any suicidal or homicidal 
ideations.  In September 1998, he was alert, oriented (times 
four) and cooperative.  Thought processes were intact without 
flight of ideas or looseness of associations.  Recent and 
remote memory were grossly intact.  He denied any suicidal or 
homicidal ideations or plans.  There were no auditory or 
visual hallucinations.  Findings were consistent in December 
1998; however, the veteran had recurrent dreams about war.  
Medication helped stabilize his mood.  Findings were again 
consistent in March 1999.  The veteran stated that he had 
good and bad days.

In June 1999, the veteran reported that he did not wish to be 
around anyone anymore and could no longer go to cafes because 
of the loud talk and music.  He still had trouble sleeping.  
Before he was placed on medication, he had suicidal thoughts.



II.  Legal analysis

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
psychiatric disorder within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  

The veteran has been afforded a VA examination and a personal 
hearing and his treatment records have been associated with 
the file.  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran's service-connected dysthymic disorder and PTSD 
is evaluated under Diagnostic Code 9411, which provides a 30 
percent rating for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The next higher, or 50 percent, evaluation may be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
next higher, or 70 percent, rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

According to the applicable rating criteria, when evaluating 
a mental disorder, consideration of the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (1999).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Ibid.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(1999).

The criteria for the next higher, or 50 percent, evaluation 
have not been met or nearly approximated.  While the veteran 
has complained of depression, there have been no findings of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran has reported having a good 
relationship with his wife and children.  He also attends 
church and takes walks with a friend.  On VA examination in 
June 1998, the examiner assigned a GAF scale score of 65, 
which contemplates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational 
or school functioning (e.g., occasional truancy or theft 
within the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships.  American 
Psychiatric Association Diagnostic and  Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  This finding is 
highly probative as it relates directly to the veteran's 
ability to establish and maintain effective relationships, as 
contemplated by diagnostic code 9411.  In addition, on VA 
examination the veteran's speech was fluent without flight of 
ideas or looseness of associations.  His affect was 
consistent with his mood, i.e., depressed.  His remote, 
recent and immediate recall were described as good.  Judgment 
to avoid common danger was good and abstracting ability was 
adequate.  Insight was also good.  Further, VA outpatient 
treatment records consistently showed intact thought 
processes without flight of ideas or looseness of 
associations; grossly intact recent and remote memory; and 
denial of any suicidal or homicidal ideations or plans.  

The Board finds the probative weight of the veteran's 
statements about the extent and frequency of his subjective 
symptoms to be not credible when compared with the medical 
records of treatment.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  He has 
also offered inconsistent statements concerning the presence 
of suicidal ideations.  For example, in September 1998 he 
stated that he often had suicidal thoughts; however, he 
consistently denied having any such symptoms in the VA 
outpatient treatment records.  

Accordingly, the preponderance of the evidence is against 
assigning a higher evaluation.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).  The 30 percent rating is the 
appropriate rating in this case.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1999).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic code 9411, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any recent periods of hospitalization for his 
service-connected psychiatric disability.  There is no 
evidence in the claims file to suggest that marked 
interference with employment is the result of the 
service-connected disability.  He was assigned a GAF scale 
score of 65, as defined above.  Thus, the Board finds that 
the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.



ORDER

Entitlement to a disability rating greater than 30 percent 
for a service-connected dysthymic disorder and PTSD is 
denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

